Citation Nr: 1400574	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-49 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at an August 2011 videoconference hearing.  A transcript of that hearing has been associated with the file.

In November 2012, the Board remanded the claims of service connection for bilateral hearing loss and for arthritis of the bilateral knees.  A May 2013 rating decision granted service connection for bilateral hearing loss and for osteoarthritis of the right knee, which represents a full grant of the benefits sought on appeal with respect to those claims.  Therefore, those claims are no longer on appeal.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board recharacterized the Veteran's left knee claim as listed on the title page of this decision.  He brought a March 2008 claim for degenerative joint disease of the bilateral knees and the claim has been adjudicated as a claim for arthritis of the knees.  However, the medical evidence of record does show arthritis involving the left knee, confirmed on X-ray.  Rather, a January 2013 VA examination report gave an impression of atherosclerotic peripheral vascular disease of the left knee on diagnostic testing.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board will consider all disabilities that would be described by the Veteran's left knee symptoms.

To that end, the Board finds that the January 2013 VA examination conducted pursuant to the Board's November 2012 remand is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

The January 2013 VA examiner found atherosclerotic calcifications on diagnostic testing and noted an impression of atherosclerotic peripheral vascular disease of the left knee.  However, the examiner did not provide an etiology opinion concerning the Veteran's left knee atherosclerotic peripheral vascular disease, after finding that there was no evidence of osteoarthritis of the left knee.  Given the deficiencies in the January 2013 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the VA examiner who conducted the January 2013 VA examination, if available, to obtain a supplemental medical opinion regarding the etiology of any current left knee disability, specifically including atherosclerotic peripheral vascular disease of the left knee.  If the January 2013 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise.  

The examiner should consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability is etiologically related to his complaints of hurting his knees while jumping off a truck during service.  The examiner must provide a complete rationale for any opinion provided.  As the Veteran's service treatment records are lost through no fault of his own; the examiner must not base an opinion solely on the absence of contemporaneous treatment records.  

2.  Readjudicate the claim for service connection for a left knee disability on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

